                                                                     3: 18-mj-00528-MMS




                         AFFIDAVIT OF RODNEY J. RUSSELL

                                   SPECIAL AGENT

           BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND
                         EXPLOSIVES


I, Rodney J. Russell, being duly sworn, depose and state that:

I.        EXPERIENCE OF AFFIANT

        I am a Special Agent (SA) of the United States Department of Justice, Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF) and have been so employed for
approximately 30 years. I have received substantial training and experience that pertains
to the Federal laws regarding crimes of violence, drug trafficking and firearms.

I am a graduate of the Federal Law Enforcement Training Center and the ATF National
Academy. As a result of my training and experience as an ATF Special Agent, I am
familiar with the federal firearms laws. Through my experience, I have also investigated
numerous cases involving 18 USC section 922(g)(l ), Felon in Possession of a Firearm, 18
USC § 924(c), Using or Carrying a Firearm in Relation to a Crime Involving Drug
Trafficking or Possession of a Firearm in Furtherance of a Drug Trafficking Crime, and 21
USC §§ 841 et seq., Controlled Substance violations.

II.       PURPOSE OF AFFIDAVIT

Based on the facts set forth in this affidavit, there is probable cause to believe that Clint
REGIS TE AKA "Chief' has committed violations involving the possession of a
firearm(s) and ammunition, having previously been convicted of a felony, in violation of
18 USC Section 922(g)(l).

III.      PROBABLE CAUSE

       1. On November 1, 2018, ATF Special Agent Tom King reviewed Anchorage Police
          Department (APD) Report #18-29216. The report documents an investigation
          into the homicide of Brittney Sparks.

       2. On July 20, 2018, APD responded to an apartment in Anchorage later identified
          as the residence of Clint REGISTE. A Witness on scene indicated that after a gun
          shot went off, he walked outside his apartment and made contact with REGISTE,
          who admitted to shooting Ms. Sparks, but REGIS TE claimed it was an accident




       Case 3:18-mj-00528-MMS Document 1-1 Filed 11/02/18 Page 1 of 2
                                                                        3: I 8-mj-00528-MMS




   3. APD obtained a search warrant for the residence, 624 N. Hoyt Street, #4. They
      seized indicia indicating REGISTE lived there. They also interviewed multiple
      people that confirmed REGISTE lived there. During the execution of the search
      warrant the police seized three firearms from REGISTE's apartment: an EA, 9mm
      semi-automatic 9mm pistol found in a hamper, an FNH, 5.7mm semi-automatic
      pistol found in a cupboard, a Glock, 10mm semi-automatic pistol found in the
      kitchen, and a Norinco, Model Mak-90, 7X62.39mm semi-automatic assault rifle
      (the weapon investigation indicated was the homicide weapon).

   4. APD Investigators eventually interviewed several people that stated they later had
      conversations with REGIS TE after the murder, where he admitted he had shot
      Ms. Sparks but maintained it was an accident.

   5. On September 11, 2018, REGISTE was taken into custody. After being advised
      of his rights REGIS TE agreed to speak with Detectives. REGIS TE admitted that
      he had been in possession of the Mak-90 rifle, and while handling it, it had gone
      off, striking and killing Ms. Sparks.

   6. I have reviewed APSIN records with indicate REGISTE was convicted of the
      felony offenses of Assault 2, Case No. 3AN-05-10393, dated 11/18/2005, and
      MIW/Felon in Possession of a Firearm, Case No. 3AN-03-5258, dated 01/15/05.

   7. On November 2, 2018, I received information from ATF Special Agent/Interstate
      Nexus Expert Sarah Foreman, who confirmed the aforementioned firearms were
      manufactured outside the state of Alaska and thereby have affected Interstate
      Commerce.



                                         ~J7§:J~
                                            Senior Special Agent
                                            BUREAU OF ALCOHOL, TOBACCO
                                            FIREARMS AND EXPLOSIVES

                                                                '   -   ~

SUBSCRIBED AND SWORN TO before me this Second day;~fNo-v~ipoet20.l$;,~l
                                                ,;-, ; .• "'-,.CJ • • ..)
  c orage, Al ask a.
Anh                                            : •7 _.· ~ 1          ·.. ~•,
                                                           ..
                                                            ;
                                                                        ,......._
                                                                                        .
                                                                                        .

                                                                                            •   I




                                           2
    Case 3:18-mj-00528-MMS Document 1-1 Filed 11/02/18 Page 2 of 2
